BNSF RAILWAY COMPANY 401(K) PLAN FOR TCU EMPLOYEES Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in registration statement Nos. 33-62829 and 333-135894 of Burlington Northern Santa Fe Corporation on Form S-8 of our report dated June 28, 2007, appearing in this Annual Report on Form 11-K of the BNSF Railway Company 401(k) Plan for TCU Employees for the year ended December 31, 2006. /s/ Whitley Penn LLP Fort Worth, Texas June 28, 2007
